DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6, 8, 9-11, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Fearing et al. (US6327124) hereinafter referred to as ‘Fearing’ and Weems et al. (US20090256576), hereinafter referred to as ‘Weems’. 

Regarding Claim 1, Fearing discloses a current transformer (The "real time" mode utilizes a current transformer to sense the leakage current to ground in the same circuit as previously described, Col. 2, Lines 6-8 ) having a first primary winding for electrical connection to a Line wire (To measure the various currents within leads 102a, 102b and 102c, a suitable current transformer (CT) 109 is provided in the normal manner where all three electric power leads to the motor serve as the CT's primary winding, Col. 3, Lines 34-37; Fig. 1), a second primary winding for electrical connection to a Neutral wire (The analog circuit portion of the present invention may be generally defined as having a current transformer secondary main winding circuit 200, a current transformer auxiliary secondary winding circuit 300 and a "look-ahead" circuit 400, Col. 3, Lines 37-38; Fig. 1 #501), and a secondary winding (The analog circuit portion of the present invention may be generally defined as having a current transformer secondary main winding circuit 200, a current transformer auxiliary secondary winding circuit 300 and a "look-ahead" circuit 400, Col. 3, Lines 37-38; Fig. 1 # 103a-103c) for use with either the first primary winding (To measure the various currents within leads 102a, 102b and 102c, a suitable current transformer (CT) 109 is provided in the normal manner where all three electric power leads to the motor serve as the CT's primary winding, Col. 3, Lines 34-37) or the second primary winding depending on which wire is being checked by the current transformer for leakage current (The leakage current to ground is determined by measuring the resistance of the leakage path between the motor circuit and ground before the main contactor 104 is closed, since the leakage circuit is a direct function of the resistance of the leakage path, Col. 3, Lines 61-65); the current transformer having leads connected to the windings for connecting the current transformer to a circuit (To measure the various currents within leads 102a, 102b and 102c, a suitable current transformer (CT) 109 is provided in the normal manner where all three electric power leads to the motor serve as the CT's primary winding, Col. 3, Lines 34-37) to test leakage current of a motor or motor driven device to allow the current transformer to perform a pre-failure diagnostic check on the motor or motor driven device without the need to have the motor or motor driven device activated to give advance notice of a problem with the motor or motor driven device (The "real time" mode utilizes a current transformer to sense the leakage current to ground in the same circuit as previously described, Col. 2, Lines 6-8 ; The leakage current to ground is determined by measuring the resistance of the leakage path between the motor circuit and ground before the main contactor 104 is closed, since the leakage circuit is a direct function of the resistance of the leakage path, Col. 3, Lines 61-65).

However, Fearing does not disclose a pre-failure diagnostic check on the motor or motor driven device without the need to have the motor or motor driven device activated to give advance notice of a problem with the motor or motor driven device.
Nevertheless, Weems a pre-failure diagnostic check on the motor or motor driven device without the need to have the motor or motor driven device activated to give advance notice of a problem with the motor or motor driven device (In certain preferred embodiments of the present invention, power indicator 128 may also be illuminated based on the successful completion of one or more diagnostic checks for ground fault location sensor 120 that are initiated upon the activation of ground fault location sensor 120 [0052])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing, in view of Weems to have a pre-failure diagnostic check on the motor or motor driven device without the need to have the motor or motor driven device activated to give advance notice of a problem with the motor or motor driven device for alerting the user of ground fault location sensor 120 that there has been a malfunction with the device (Weems [0052]) and to improve the accuracy of the diagnostic check. 

	Regarding Claim 2, Fearing  and Weems disclose the claimed invention discussed in claim 1.

Fearing discloses the current transformer and the motor or motor driven device (To measure the various currents within leads 102a, 102b and 102c, a suitable current transformer (CT) 109 is provided in the normal manner where all three electric power leads to the motor serve as the CT's primary winding, Col. 3, Lines 34-37)   is connected to a power supply (In a system such a presented herein, a stable power supply is obviously needed and, consequently, a universal switched mode power supply 900 is utilized which makes the relay immune to input line voltage amplitude and frequency fluctuations, Col. 6, Lines 23-27) .
However, Fearing does not disclose a one phase AC power supply.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing, in view of Weems to connect to a one phase AC power supply for current to flow between the power wire and the neutral wire because the electricity requirement is low. 

	Regarding Claim 3, Fearing  and Weems disclose the claimed invention discussed in claim 1.

Fearing discloses leakage current detector includes a user when leakage current is detected above a predetermined level (In the "real time" mode, the motor is turned on and the current transformer is measuring the leakage current which may exist between the motor circuit and ground. The GFR compares the leakage current value with a current trip value. If the measured current value is less than the trip preset current value the motor circuit remains turned on. If the measured current value is greater than the preset current trip value the motor circuit is turned off ,Col. 2, Lines 25-32; The processor circuit will drive the display circuit 600 to indicate to the user the mode of operation, the programmed settings and the fault conditions, Col. 5, Lines 37-40).
However, Fearing does not disclose polarity independent or agnostic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing, in view of Weems to incorporate polarity independence to eliminate dependence of the detector on the power supply and improve functionality of the apparatus. 

Regarding Claim 6, Fearing  and Weems disclose the claimed invention discussed in claim 3.

Fearing discloses the notification comprises an alert when leakage current indicates an advance motor failure condition exists and an alarm when an imminent motor failure condition exists (The leakage current to ground is determined by measuring the resistance of the leakage path between the motor circuit and ground before the main contactor 104 is closed, since the leakage circuit is a direct function of the resistance of the leakage path, Col. 3, Lines 61-65;The processor circuit will drive the display circuit 600 to indicate to the user the mode of operation, the programmed settings and the fault conditions, Col. 5, Lines 37-40).
However, Fearing does not disclose an alarm when an imminent motor failure condition exists.
Nevertheless, Weems discloses an alarm (Display 840 will display the magnitude of the ground fault current and the appropriate alarm and polarity LEDs will be illuminated [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Tanaka to incorporate an alarm when an imminent motor failure condition exists to indicate that the motor circuit insulation to ground has been deteriorated (Fearing, Col. 4, Lines 3-4) and inform the user of the failure. 

Regarding Claim 8, Fearing  and Weems disclose the claimed invention discussed in claim 3.

Fearing discloses the notification includes one or more of a display, a light, a buzzer, a speaker, and/or a communication circuit capable of transmitting a communication advising of the notification
(The processor circuit will drive the display circuit 600 to indicate to the user the mode of operation, the programmed settings and the fault conditions, Col. 5, Lines 37-40).

	Regarding Claim 9, Fearing  and Weems disclose the claimed invention discussed in claim 8.

However, Fearing does not disclose the alarm includes a wireless communication circuit capable of transmitting messages to the user advising of the notification.
Nevertheless, Weems discloses the alarm (as discussed above) includes a wireless communication circuit capable of transmitting messages to the user advising of the notification (External bus 226 is any communication media capable of transmitting signals and providing a communication to other devices using any suitable communication protocol or technology known to those skilled in the art, including wireless communication technologies [0057]; a Phase Lock Loop (PLL) circuit design that will enable it to be wireless and independent of ground fault main unit 110 of FIG. 1. The technician can therefore initiate ground fault current oscillation [0118]).

	Regarding Claim 10, Fearing  and Weems disclose the claimed invention discussed in claim 9.

However, Fearing does not disclose the wireless communication circuit is configured to communicate via at least one of wireless fidelity (Wi-Fi), Cellular, radio frequency (RF), infrared (IR), Bluetooth (BT), Bluetooth Low Energy (BLE), Zigbee and near field communication (NFC).
	Nevertheless, Weems discloses the wireless communication (External bus 226 is any communication media capable of transmitting signals and providing a communication to other devices using any suitable communication protocol or technology known to those skilled in the art, including wireless communication technologies [0057]; a Phase Lock Loop (PLL) circuit design that will enable it to be wireless and independent of ground fault main unit 110 of FIG. 1. The technician can therefore initiate ground fault current oscillation [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing, in view of Weems to have the wireless communication circuit is configured to communicate via at least one of wireless fidelity (Wi-Fi), Cellular, radio frequency (RF), infrared (IR), Bluetooth (BT), Bluetooth Low Energy (BLE), Zigbee and near field communication (NFC) for alerting the user of ground fault location sensor 120 that there has been a malfunction with the device (Weems [0052]) and to improve communication with user. 

Regarding Claim 11, Fearing  and Weems disclose the claimed invention discussed in claim 9.

However, Fearing does not disclose the wireless communication circuit is configured to communicate via a primary internet connection when available and via a secondary direct wireless connection when the primary internet connection is not available.
Nevertheless, Weems discloses the wireless communication circuit (External bus 226 is any communication media capable of transmitting signals and providing a communication to other devices using any suitable communication protocol or technology known to those skilled in the art, including wireless communication technologies [0057]; a Phase Lock Loop (PLL) circuit design that will enable it to be wireless and independent of ground fault main unit 110 of FIG. 1. The technician can therefore initiate ground fault current oscillation [0118]) is configured to communicate via a primary internet connection when available and via a secondary direct wireless connection when the primary internet connection is not available.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing, in view of Weems to have the wireless communication circuit is configured to communicate via a primary internet connection when available and via a secondary direct wireless connection when the primary internet connection is not available for alerting the user of ground fault location sensor 120 that there has been a malfunction with the device (Weems [0052]) and to improve fault communication with user. 

Regarding Claim 18,  Fearing discloses a motor current leakage detector (as discussed above) for connecting to machinery that is electric motor driven (… to connect the GFR to the circuit being protected which usually consists of an electrical power cable and an electrical motor, Col. 2, Lines 2-4); and a warning system for notifying a machinery operator or supervisor of a machinery failure condition detected by the motor current leakage detector (The processor circuit will drive the display circuit 600 to indicate to the user the mode of operation, the programmed settings and the fault conditions, Col. 5, Lines 37-40).

Claims 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fearing and Weems, and further in view of Tanaka et al. (US6593767), hereinafter referred to as ‘Tanaka’.

	Regarding Claim 4, Fearing  and Weems disclose the claimed invention discussed in claim 3.

	Fearing discloses  the user (The processor circuit will drive the display circuit 600 to indicate to the user the mode of operation, the programmed settings and the fault conditions, Col. 5, Lines 37-40) and the leakage current (The leakage current to ground is determined by measuring the resistance of the leakage path between the motor circuit and ground before the main contactor 104 is closed, since the leakage circuit is a direct function of the resistance of the leakage path, Col. 3, Lines 61-65). 
	However, Fearing does not disclose the notification notifies the user when leakage current is detected above 0.05mA.
	Nevertheless,  Tanaka  discloses the notification notifies the user when leakage current is detected above 0.05mA (Regarding this determination, the leak current is sometimes feeble depending upon the magnitude of leak resistance even when leak has occurred. In this case, the leak current is substantially harmless. It is unpractical to determine occurrence of leak on the basis of this feeble leak current. As shown in FIG. 5A, occurrence of leak may not be determined when the leak current is below 0.17 mA, for example. The voltage Vk corresponding to the current of 0.17 mA is at 1.7 V. This value is set as a reference voltage for detection of the DC waveform. When an average value of the voltages Vk is at or above the reference voltage, the control circuit 47 determines that leak has occurred, Col. 7, Lines 57-66; At step S5, the control circuit 47 controls the display of the display circuit 59 so that an indication or information to the effect that leak has occurred is displayed, stopping the control, Col. 8, Lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Tanaka to notify the user when leakage current is detected above 0.05mA to determine the occurrence of a leak and improve the method of detection. 

	Regarding Claim 5, Fearing  and Weems disclose the claimed invention discussed in claim 5.

Fearing discloses  the user (the notification notifies the user when leakage current is detected above 0.05mA., Col. 3, Lines 65-67) and the leakage current (The leakage current to ground is determined by measuring the resistance of the leakage path between the motor circuit and ground before the main contactor 104 is closed, since the leakage circuit is a direct function of the resistance of the leakage path, Col. 3, Lines 61-65).
	However, Fearing does not disclose the notification notifies the user of when leakage current is detected between 0.05mA and 6mA.
	Nevertheless, Tanaka discloses the notification notifies the user of when leakage current is detected between 0.05mA and 6mA (Regarding this determination, the leak current is sometimes feeble depending upon the magnitude of leak resistance even when leak has occurred. In this case, the leak current is substantially harmless. It is unpractical to determine occurrence of leak on the basis of this feeble leak current. As shown in FIG. 5A, occurrence of leak may not be determined when the leak current is below 0.17 mA, for example. The voltage Vk corresponding to the current of 0.17 mA is at 1.7 V. This value is set as a reference voltage for detection of the DC waveform. When an average value of the voltages Vk is at or above the reference voltage, the control circuit 47 determines that leak has occurred, Col. 7, Lines 57-66; At step S5, the control circuit 47 controls the display of the display circuit 59 so that an indication or information to the effect that leak has occurred is displayed, stopping the control, Col. 8, Lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Tanaka to notify the user of when leakage current is detected between 0.05mA and 6mA to determine the occurrence of a leak based on a feeble leak current (Tanaka, Col. 7, Lines 57-66) and improve the method of detection. 
 
Regarding Claim 7, Fearing  and Weems disclose the claimed invention discussed in claim 6.

Fearing discloses leakage current (as disclosed above) and the alert (as discussed above)  is issued when leakage current between about 0.05mA and 6mA is detected and the alarm issues when leakage current above 6mA is detected (The "look-ahead" circuit 400 measures the motor circuit line-to-ground resistance and compares the found value to a user's set value, which has been set by the user typically using the keypad 700…The inductor has a minimum inductance of 18,000 Henry which represents an impedance of 6.8.times.10.sup.6 ohm at 60 Hz, thereby allowing a current of only 0.67 milliamperes at 4,160 volts, plus 10%, to flow into the analog input, yet its D.C. resistance is below 20,000 ohms, which is off-set by the processor circuit, Col. 4, Lines 12-16).
	However, Fearing does not disclose the alert is issued when leakage current between about 0.05mA and 6mA is detected and the alarm issues when leakage current above 6mA is detected.
	Nevertheless, Weems discloses the alarm (Display 840 will display the magnitude of the ground fault current and the appropriate alarm and polarity LEDs will be illuminated [0127]).
	However, the combination does not disclose the alert is issued when leakage current between about 0.05mA and 6mA is detected and issues when leakage current above 6mA is detected.
Nevertheless, Tanaka discloses the alert is issued when leakage current between about 0.05mA and 6mA is detected and the alarm issues (The leakage current to ground is determined by measuring the resistance of the leakage path between the motor circuit and ground before the main contactor 104 is closed, since the leakage circuit is a direct function of the resistance of the leakage path, Col. 3, Lines 61-65;The processor circuit will drive the display circuit 600 to indicate to the user the mode of operation, the programmed settings and the fault conditions, Col. 5, Lines 37-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Tanaka to incorporate when leakage current above 6mA is detected to detect a leakage current above the trip current and improve the method of detection . 

Claims 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fearing and Weems, and further in view of Vandevier et al. (US4901070), hereinafter referred to as ‘Vandevier’.

	Regarding Claim 12, Fearing  and Weems disclose the claimed invention discussed in claim 1.

Fearing discloses a switch for connecting the first primary winding to one of the Line conductor or Neutral conductor; and a switch for connecting the second primary winding to the other of the Neutral conductor or the Line conductor (For on and off control, power is supplied from the transformer secondary windings 103 through a main contactor 104, which generally shows contactor contacts 105a, 105b and 105c in the respective legs of the three phase wiring leads. In order to operate the contactor contacts 105, a control switch 106 is provided which will be energized at suitable times by 120 volt A.C. current, Col. 3, Lines 9-18), wherein to operate the pump both the first switch and the second switch are closed and to test the leakage current (the invention measures motor circuit leakage current to ground while the motor is operating, Col. 3, Lines 30-32) one of the first switch and the second switch is open.
	However, the combination does not disclose to operate the pump both the first switch and the second switch are closed.
	Nevertheless, Vandevier discloses to operate the pump (Used for testing power conductors and motor winding insulation resistance in a submersible pump system of the type having an AC motor located in a well for driving a centrifugal pump. The temp. switch will isolate the pressure transducer from the motor windings, allowing the motor windings and conductors to be tested for insulation resistance, Col. 2, Lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Vandevier to operate the pump where both the first switch and the second switch are closed for and to improve fault communication with user. 

Regarding Claim 15, Fearing  and Weems disclose the claimed invention discussed in claim 1.

	Fearing discloses the current transformer (as discussed above) further comprises: a first primary winding for electrical connection to the Line wire (as discussed above), a second primary winding for electrical connection to the Neutral wire (as discussed above), and a secondary winding for use with either the first primary winding or the second primary winding depending on which wire is being checked by the current transformer for leakage current (as discussed above); a first switch for connecting the first primary winding to the Line wire (as discussed above); and a second switch for connecting the second primary winding to the Neutral conductor (as discussed above).
	However, Fearing does not disclose to operate the pump.
	Nevertheless, Vandevier discloses to operate the pump (Used for testing power conductors and motor winding insulation resistance in a submersible pump system of the type having an AC motor located in a well for driving a centrifugal pump. The temp. switch will isolate the pressure transducer from the motor windings, allowing the motor windings and conductors to be tested for insulation resistance, Col. 2, Lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Vandevier to operate the pump where both the first switch and the second switch are closed for and to improve fault communication with user. 

Regarding Claim 19,  Fearing discloses a circuit for operating a motor driven device, the circuit including: a switch for operating the motor driven device initially (as discussed above). 

However, Fearing does not disclose a first and second switch and a switch for operating the motor driven device when the first switch needs a break to address heat issues relating to same.
Nevertheless, Weems discloses the first and second switch (Ground fault main unit 110 comprises: a fuse 240; a display 242; a confirmation button 244; a polarity indicator 246; a frequency rate control switch 252; a common mode voltage (CMV) indicator light 254; a CMV control switch 260; an Amphenol connector and associated connection wires 262; a mode selector switch 264; a system selector switch 266; and an on/off switch 268 with LED indicator 269 [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing, in view of Weems to have a first and second switch for controlling the CMV level for ground fault detection (Weems [0077]) and to improve the detection of the leakage current. 
However, Weems does not disclose second switch and a switch for operating the motor driven device when the first switch needs a break to address heat issues relating to same.
Nevertheless, Vandevier discloses a switch for operating the motor driven device when the first switch needs a break to address heat issues relating to same  (The selected temperature will be set to a point that is below that of the ambient bottom hole temperature of the well. The temperature setting of the temperature switch 27 will be selected so that it will close below the expected operating temperature of the motor 11 while the motor 11 is running., Col. 2, Lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Vandevier a switch for operating the motor driven device when the first switch needs a break to address heat issues relating to same for closing below the expected operating of the motor and to improve functionality of the device. 

Claims 13-14, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fearing and Weems, and further in view of Mayleben et al. (US20170175746), hereinafter referred to as ‘Mayleben’ and Tomimbang et al. (CN107251185), hereinafter referred to as ‘Tomimbang’.

	Regarding Claim 13, Fearing  and Weems disclose the claimed invention discussed in claim 12. 

	Fearing discloses the switch ( as discussed above), primary winding (as discussed above), line and neutral conductor ( as discussed above). 
	However, the combination does not disclose the first switch comprises a relay switch in parallel with a triac.
	Nevertheless, Mayleben discloses the first switch comprises a relay switch in parallel with a triac (In a preferred form, the system 800 will be configured with a first switch for operating the primary pump and a second switch for operating the backup pump. For example, switch 826 can be used to control the supply of AC power to the system 800. In some examples, switch 826 can include any AC switch, such as a solid state relay (SSR) (e.g., an opto-triac or triac and alternistor, etc.). In the form illustrated, the switch 826 is an opto-triac coupler, which can be employed to block high voltage and voltage transients from the AC portion of the circuitry to other areas of the system 800, such as the DC portions of the circuitry [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Mayleben to have the wireless communication circuit is configured to communicate via a primary internet connection when available and via a secondary direct wireless connection when the primary internet connection is not ava the first switch comprises a relay switch in parallel with a triac for blocking high voltage and voltage transients from the AC portion of the circuitry (Mayleben [0084]) and to improve operation of the apparatus. 

	Regarding Claim 14, Fearing  and Weems disclose the claimed invention discussed in claim 13.

	Fearing discloses motor and switch (as discussed above). 
	However, the combination does not disclose temperature sensor to monitor the temperature of the triac, wherein to operate the motor or motor driven device the triac is switched on and, in response to a determination that the temperature of the triac has exceeded a predetermined threshold, the relay switch is closed and the triac is switched off to allow the triac to cool.
	Nevertheless, Mayleben discloses triac, switch, and relay (In a preferred form, the system 800 will be configured with a first switch for operating the primary pump and a second switch for operating the backup pump. For example, switch 826 can be used to control the supply of AC power to the system 800. In some examples, switch 826 can include any AC switch, such as a solid state relay (SSR) (e.g., an opto-triac or triac and alternistor, etc.). In the form illustrated, the switch 826 is an opto-triac coupler, which can be employed to block high voltage and voltage transients from the AC portion of the circuitry to other areas of the system 800, such as the DC portions of the circuitry [0084]).
	However, the combination does not disclose temperature sensor to monitor the temperature, the triac is switched on and, in response to a determination that the temperature of the triac has exceeded a predetermined threshold, the triac is switched off to allow the triac to cool
	Nevertheless, Tomimbang discloses temperature sensor to monitor the temperature and a determination that the temperature has exceeded a predetermined threshold (TPCI equipped with a two-stage system for using temperature sensor circuit 200 detects lighting connection. temperature sensor located in the TPCI on the policy may occur (wherein light connection), since occurrence of error provides feedback to the microcontroller 188. when the any sensor due to an elevated temperature than is be activated as the predetermined normal condition threshold value setting, a signal is fed back to the microcontroller 188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Tomimbang to have temperature sensor to monitor the temperature and a determination that the temperature has exceeded a predetermined threshold for detecting the fault condition (Tomimbang [0229]) and to improve operation of the apparatus. 
 
	Regarding Claim 16, Fearing  and Weems disclose the claimed invention discussed in claim 15.
Fearing discloses the switch ( as discussed above), primary winding (as discussed above), line and neutral conductor ( as discussed above). 
	However, Fearing does not disclose the first switch comprises a relay switch in parallel with a triac.
	Nevertheless, Mayleben discloses the first switch comprises a relay switch in parallel with a triac (In a preferred form, the system 800 will be configured with a first switch for operating the primary pump and a second switch for operating the backup pump. For example, switch 826 can be used to control the supply of AC power to the system 800. In some examples, switch 826 can include any AC switch, such as a solid state relay (SSR) (e.g., an opto-triac or triac and alternistor, etc.). In the form illustrated, the switch 826 is an opto-triac coupler, which can be employed to block high voltage and voltage transients from the AC portion of the circuitry to other areas of the system 800, such as the DC portions of the circuitry [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Mayleben to have the wireless communication circuit is configured to communicate via a primary internet connection when available and via a secondary direct wireless connection when the primary internet connection is not ava the first switch comprises a relay switch in parallel with a triac for blocking high voltage and voltage transients from the AC portion of the circuitry (Mayleben [0084]) and to improve operation of the apparatus. 

	Regarding Claim 17, Fearing  and Weems disclose the claimed invention discussed in claim 16.

Fearing discloses motor and switch (as discussed above). 
	However, the combination does not disclose temperature sensor to monitor the temperature of the triac, wherein to operate the motor or motor driven device the triac is switched on and, in response to a determination that the temperature of the triac has exceeded a predetermined threshold, the relay switch is closed and the triac is switched off to allow the triac to cool.
	Nevertheless, Mayleben discloses triac, switch, and relay (In a preferred form, the system 800 will be configured with a first switch for operating the primary pump and a second switch for operating the backup pump. For example, switch 826 can be used to control the supply of AC power to the system 800. In some examples, switch 826 can include any AC switch, such as a solid state relay (SSR) (e.g., an opto-triac or triac and alternistor, etc.). In the form illustrated, the switch 826 is an opto-triac coupler, which can be employed to block high voltage and voltage transients from the AC portion of the circuitry to other areas of the system 800, such as the DC portions of the circuitry [0084]).
	However, the combination does not disclose temperature sensor to monitor the temperature, the triac is switched on and, in response to a determination that the temperature of the triac has exceeded a predetermined threshold, the triac is switched off to allow the triac to cool
	Nevertheless, Tomimbang discloses temperature sensor to monitor the temperature and a determination that the temperature has exceeded a predetermined threshold (TPCI equipped with a two-stage system for using temperature sensor circuit 200 detects lighting connection. temperature sensor located in the TPCI on the policy may occur (wherein light connection), since occurrence of error provides feedback to the microcontroller 188. when the any sensor due to an elevated temperature than is be activated as the predetermined normal condition threshold value setting, a signal is fed back to the microcontroller 188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Tomimbang to have temperature sensor to monitor the temperature and a determination that the temperature has exceeded a predetermined threshold for detecting the fault condition (Tomimbang [0229]) and to improve operation of the apparatus. 

Regarding Claim 20, Fearing  and Weems disclose the claimed invention discussed in claim 19.
	
Fearing discloses the switch (as discussed above). 
	However, the combination does not disclose the first switch is a triac and the second switch is a relay, with the relay being wired in parallel with the triac such that the relay may be activated to address heat issues related to the triac, but in such a way that the relay is not exposed to AC line voltage at startup operation of the relay.
	Nevertheless, Mayleben discloses the first switch is a triac and the second switch is a relay, with the relay being wired in parallel with the triac such that the relay may be activated to address heat issues related to the triac, but in such a way that the relay is not exposed to AC line voltage at startup operation of the relay (In a preferred form, the system 800 will be configured with a first switch for operating the primary pump and a second switch for operating the backup pump. For example, switch 826 can be used to control the supply of AC power to the system 800. In some examples, switch 826 can include any AC switch, such as a solid state relay (SSR) (e.g., an opto-triac or triac and alternistor, etc.). In the form illustrated, the switch 826 is an opto-triac coupler, which can be employed to block high voltage and voltage transients from the AC portion of the circuitry to other areas of the system 800, such as the DC portions of the circuitry [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Mayleben to have the first switch is a triac and the second switch is a relay, with the relay being wired in parallel with the triac such that the relay may be activated to address heat issues related to the triac, but in such a way that the relay is not exposed to AC line voltage at startup operation of the relay for blocking high voltage and voltage transients from the AC portion of the circuitry (Mayleben [0084]) and to improve operation of the apparatus. 

Regarding Claim 21, Fearing  and Weems disclose the claimed invention discussed in claim 20.

	However, the combination does not disclose wherein the relay is wired in parallel with the triac such that the relay is subject to a startup voltage associated with a voltage drop across the triac which is less than AC line voltage, and the relay offers a path of less resistance as compared to the triac such that current will travel through the relay despite the triac remaining present in the circuit. 
	Nevertheless, Mayleben discloses the relay is wired in parallel with the triac such that the relay is subject to a startup voltage associated with a voltage drop across the triac which is less than AC line voltage, and the relay offers a path of less resistance as compared to the triac such that current will travel through the relay despite the triac remaining present in the circuit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fearing and Weems, in view of Mayleben to have the relay that is wired in parallel with the triac such that the relay is subject to a startup voltage associated with a voltage drop across the triac which is less than AC line voltage, and the relay offers a path of less resistance as compared to the triac such that current will travel through the relay despite the triac remaining present in the circuit for blocking high voltage and voltage transients from the AC portion of the circuitry (Mayleben [0084]) and to improve operation of the apparatus. 

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Richard Zelm (US 5155441) discloses leakage current with detectors. 
Edward Howell (US 3857069) discloses a current transformer with two primary windings.
Zoran Vrankovic (US 20120112757) discloses windings with a motor driven devices. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAH ZAAB/Examiner, Art Unit 2863 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863